Citation Nr: 1112681	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  06-14 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable rating for chondromalacia of the left knee prior to June 9, 2009 and in excess of 10 percent from June 9, 2009.

2.  Entitlement to service connection for a bilateral hip disability, to include as secondary to a service-connected bilateral knee disability.

3.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected bilateral knee disability.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from August 2002 to August 2003.

This case is before the Board of Veterans' Appeals (Board) on appeal from January 2005 and September 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In May 2009, the Board reopened the claims of entitlement to service connection for bilateral hip and low back disabilities and remanded the issues for additional development.  

In June 2010, the Board found that pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a TDIU claim had also been raised as part of the initial increased rating claim for a left knee disability.  A claim for entitlement to a TDIU, along with the other issues on appeal, was remanded for further development.  

In a September 2010 rating decision, the RO assigned a 10 percent evaluation for the service-connected left knee chondromalacia, effective June 9, 2009.  


FINDINGS OF FACT

1.  Prior to June 9, 2009, the evidence does not show limitation of flexion of the left knee to 45 degrees or extension limited to 10 degrees; or slight recurrent subluxation or lateral instability.

2.  From June 9, 2009, the evidence does not show limitation of flexion of the knee to 30 degrees or extension limited to 15 degrees; or recurrent subluxation or lateral instability

3.  There is no medical evidence of a bilateral hip disability that is in any way related to service or a service-connected disability.

4.  There is no medical evidence of a low back disability that is in any way related to service or a service-connected disability.

5.  The evidence does not show that the Veteran is unemployable due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for chondromalacia of the left knee prior to June 9, 2009 and in excess of 10 percent from June 9, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.71a, Diagnostic Codes 5257, 5258, 5260, 5261, 5262 (2010).

2.  A bilateral hip disability was not incurred during active service, nor is any such disability causally related to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2010).

3.  A low back disability was not incurred during active service, nor is any such disability causally related to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2010).

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Regarding the claims of entitlement to increased initial ratings for left knee chondromalacia, as service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met. Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

With regard to the claims for service connection for bilateral hip and low back disabilities, the Veteran was sent a letter in May 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

With regard the TDIU claim, the Veteran was sent a letter in June 2010 and the claim was adjudicated in a September 2010 supplemental statement of the case.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board finds that the VA examinations were adequate to allow proper adjudication of the issues on appeal.  While the July 2010 VA examiner did not evaluate all of the Veteran's service-connected disabilities in consideration of his claim for a TDIU, the evidence shows that the Veteran is currently employed.  Thus, a remand for further evaluation is not warranted. Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating Claim

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In its January 2005 rating decision, the RO granted service connection for chondromalacia of the left knee and assigned a noncompensable rating.   In a September 2010 rating decision, the RO assigned a 10 percent evaluation for the left knee disorder, effective from June 9, 2009.  The RO has evaluated the knee disability under Diagnostic Codes 5099 (which is assigned when no specific diagnostic code is applicable) and 5019 (which pertains to bursitis). 

Under Diagnostic Code 5019, bursitis substantiated by X-ray findings is rated as degenerative arthritis.  Degenerative arthritis established by radiologic findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Diagnostic Code 5003 further states that, where limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  38 C.F.R. § 4.71a.

Full range of motion of the knee is from 0 degrees to 140 degrees in extension and flexion.  See 38 C.F.R. § 4.71, Plate II.  

Under Diagnostic Code 5260, a noncompensable rating is assigned when flexion of the knee is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a noncompensable rating is assigned when extension of the knee is limited to 5 degrees; when extension is limited to 10 degrees, a 10 percent rating may be assigned.  

Diagnostic Code 5257, which rates impairment based on recurrent subluxation or lateral instability of the knee, provides a 10 percent evaluation where there is evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Adequate consideration of functional impairment, including impairment from painful motion, weakness, fatigability, and incoordination, is required.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In a February 2003 letter, a private physician reported that the Veteran had knee pain due to retropatellar pain.

On VA examination in November 2003, the Veteran's left knee appeared to be clinically normal.  There was no evidence of swelling of the knee.  Range of motion of the knee was from 0 to 140 degrees without pain.  There was no subluxation or ligament laxity.  The diagnosis was chrondromalalcia of the left knee.

On VA examination in December 2005, there was peripatellar tenderness to palpation of the left knee.  There was no evidence of crepitus or joint effusion.  There was no joint laxity.  Range of motion of the knee was from 0 to 140 degrees.  The left knee joint was not painful on motion.  Upon repetition, there was no additional loss of range of motion due to pain, fatigue, weakness or incoordination.  X-rays were normal.  The diagnosis was chondromalacia of the left knee with recurrent patellar subluxation and normal range of motion.  It was noted that surgery on the left knee was being considered depending on the Veteran's response to the right knee surgery.  The Veteran did not use assistive devices.  He was able to work three hours a day.  The examiner could not detect any instability of the knee.      

On VA examination in February 2007, the Veteran reported that the knee pain had become worse and that he had not worked since June 2006.  He quit working because of depression and bilateral knee pain.  He was currently working with VA Rehab and trying to get into school.  Repetitive use of his knee did not help or seem to have any positive or negative effect on his symptoms.  His symptoms were usually the same day-to-day and he did not have any flare-ups.  Examination of the left knee revealed mild parapatellar tenderness to palpation.  There was no evidence of crepitus in the knee.  There was no joint effusion.  There was no evidence of laxity.  The Veteran could extend the left knee to 0 degrees and could flex to 140 degrees.  Upon repetition, there was no additional loss in range of motion of the knee due to pain, fatigue, weakness or incoordination.  X-rays were unremarkable.  The diagnosis was chondromalacia of the left knee with recurrent patellar subluxation.

On VA examination in March 2007, there was no patellofemoral crepitation.  There was also no swelling, heat, instability or tenderness of the knee.  The diagnosis was left knee patellofemoral pain syndrome, very mild, without detectable abnormality in the knee.  

On VA examination in June 2009, the Veteran indicated that he left knee was more painful.  He could squat three times to 150 degrees with pain in the knee at the pedalofemoral area.  Knee motion was from 0 to 135 degrees.  There was a trace of anterior-posterior laxity particularly in external rotation of the knee.  This was less than 1+ and his patella tracked very slightly laterally.  X-rays of the left knee showed very minimal medial joint narrowing.  The diagnosis was pedalo femoral pain syndrome with chondromalacia patellae.  There was no additional functional limitation due to pain, weakened movements, excess fatigability or incoordination.  The Veteran did report flare-ups.  He had painful motion of the knee when he did squats.  The examiner noted that the chondromalacia patellae problems that would in no way be a cause for the Veteran to be unemployable.

Prior to June 9, 2009, the Board finds that the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for chondromalacia of the left knee.  Criteria set forth under Diagnostic Code 5260 require flexion limited to 45 degrees to receive a compensable disability rating.  The medical evidence fails to establish this limitation.  The Veteran exhibited full left knee flexion at the November 2003, December 2005 and February 2007 VA examinations.  

Regarding extension, the VA examinations of record have consistently reported no limitation of extension of the left knee.  Thus, a higher evaluation under Diagnostic Code 5261 is also not warranted.  38 C.F.R. § 4.71a.

As for Diagnostic Code 5257, the Board notes that that while the VA examiner in December 2005 and February 2007 diagnosed the Veteran as having recurrent patellar subluxation, objective clinical findings on both examinations revealed no evidence of any instability or laxity in the left knee.  Furthermore, on VA examination in March 2007, there was no evidence of instability of the knee.  Based on these findings, the Board finds that a rating of 10 percent for slight impairment due to subluxation or lateral instability under Diagnostic Code 5257 is not warranted.

The Board also finds that from June 9, 2009, a rating greater than 10 percent is not warranted under either Diagnostic Code 5260 or Diagnostic Code 5260 as the evidence shows that the Veteran's extension is to zero and flexion is to 135 degrees.  A 20 percent rating under these codes requires limitation of flexion of the knee to 30 degrees or extension limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.

While the June 2009 VA examiner did note trace anterior-posterior instability of the knee, the Board is of the opinion that this extremely minimal finding is not sufficient to justify a separate rating based on recurrent subluxation or lateral instability of the left knee under Diagnostic Code 5257.     

Moreover, as there has never been any evidence of ankylosis, frequent locking or effusion, cartilage removal, or tibia and fibula impairment, consideration of Diagnostic Codes 5256, 5258, 5259, is also not appropriate.

The evidence preponderates against finding that the Veteran's left knee pain is associated with such additional functional limitation as to warrant increased compensation pursuant to provisions of 38 C.F.R. §§ 4.40, 4.45 or the holding in DeLuca, 8 Vet. App. 202 (1995).

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  The record does not reflect that the left knee disability has caused a marked interference with employment beyond that contemplated by the schedule for rating disabilities, that it has necessitated frequent periods of hospitalization, or that it has otherwise rendered impractical the application of the regular schedular standards utilized to evaluate the severity of the disabilities.  In the absence of such factors, the requirements for referral of the case for evaluation for an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.



Service Connection Claims

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Arthritis may be presumed to have been incurred in service, if the evidence shows that such disease became manifest to a degree of 10 percent or more within one year from separation from active service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995). 38 C.F.R. § 3.310.

The Veteran seeks entitlement to service connection for a bilateral hip disability and for a low back disability, including as secondary to his service-connected bilateral knee disabilities.  

The Veteran's service treatment records are negative for any complaints of or treatment of a hip or low back disorder.

On VA examination in November 2003, the Veteran reported that he had pain in both hip joints due to his bilateral knee condition.  He also reported that two months prior to the examination, he fell down some stairs and that he has suffered with low back pain.  Examination of the hip joints revealed no abnormalities of motion due to pain.  Examination of the lumbar spine revealed some limited motion to due pain.  The diagnoses were bilateral hip pain, no disease found and residuals of injury to lumbar spine.

In a January 2005 and November 2006 VA outpatient treatment reports, the Veteran complained of low back pain.

VA x-rays of the lumbar spine conducted in February 2007 revealed mild degenerative changes. 

VA x-rays of the hips conducted in February 2007 revealed no abnormalities. 

Following a VA examination in March 2007, no orthopedic diagnosis or abnormality was found in either the hips or lumbar spine.

On VA examination in June 2009, it was noted that x-rays of the lumbar spine showed normal five lumbar-type vertebrae without any sign or deformity, disease or injury.  The obliques showed intact pars right and left.  The lateral view was negative.  X-rays of the hips showed normal bony anatomy without disease, deformity or sign of injury.  The diagnoses were no orthopedic diseases of the lumbar spine or right and left hip.  The examiner further reported that it was less likely than not that the Veteran's low back complaints were incurred or aggravated by service or due to his service-connected knee problem.  

VA treatment reports dated in 2009 document the Veteran's ongoing complaints of back and hip pain.   

In a March 2010 addendum, the VA examiner confirmed that the Veteran did not have a hip disorder.  He reported that the Veteran has had normal examinations on two occasions and normal x-rays.  

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992). While the Board recognizes the Veteran's sincere belief in his claims, and that the Veteran is certainly competent to describe symptoms in his hips and low back, the competent medical evidence of record does not show the Veteran to have a current disability of either hip or of the lumbar spine.  The Board has noted that a February 2007 VA x-ray report indicated the presence of mild degenerative changes of the lumbar spine, but subsequent evidence including additional x-rays were negative.  In this regard, current VA examination reports dated in March 2007 and June 2009 explicitly found no disability of the hips or lumbar spine.  Therefore, there may be no service connection for these claimed disabilities.

Moreover, even if a current disability were found to exist, such has not been shown to be related to service.  As noted, there is evidence during the pendency of the claim (which was submitted in May 2006) that VA x-rays conducted in February 2007 revealed evidence of mild degenerative changes.  However, the competent medical evidence does not show a nexus to the Veteran's service, including being secondary to his service-connected bilateral knee disability.  In fact, an earlier November 2003 VA examination report reflects that the Veteran provided a history of lumbar spine injury after his discharge from service.  The Board finds no basis for relating the complaints to service as opposed to being due to the intervening injury.  

The Board acknowledges the Veteran's contention that he currently has bilateral hip and low back conditions secondary to his service-connected bilateral knee disabilities.  Certainly, the Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994). While he is certainly competent to report symptomatology in his hips and lumbar spine, the competent medical evidence reveals no current bilateral hip or low back disability.  The Board ultimately finds that competent medical evidence to be more persuasive than the Veteran's lay contentions as to the presence of a current disability of the bilateral hips and low back.

Therefore, the Board finds that the preponderance of the evidence is against service connection for a bilateral hip disability and a low back disability.  38 U.S.C.A. § 5107(b).

TDIU

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

In cases where the schedular rating is less than 100 percent, a total disability rating may be assigned when the individual is unable to secure or follow a substantially gainful occupation as the result of service-connected disability, without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Total disability ratings for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities resulting from common etiology or a single accident will be considered as one disability.  Id.

The Veteran's service-connected disabilities are adjustment disorder with depressed mood, rated as 30 percent disabling; chondromlacia of the right knee, rated as 20 percent disabling; post-operative scar of the right knee, rated as 10 percent disabling; and chondromalacia of the left knee, rated as 10 percent disabling.  His combined disability rating is 60 percent.

The Veteran underwent a July 2007 VA examination.  He reported that prior to service, he did "grunt work" such as cutting wood, hauling rock and working a plastics factory.  He stated that due to his right knee injury he had to have surgery and that he has not been able to do the same type of work since his service discharge.  He tried computer repair but that did not work out and he also tried tele-fundraising for a while.  He then went to school to retrain.  He was unemployed for a while but he was currently working and he has been hired by Wellspun Pipes. 

In a subsequent July 2010 addendum, the VA examiner emphasized that the Veteran was currently employed by Wellspun Pipes and that he is not unemployed.

The Veteran does not have a combined rating of 70 percent or more.  Also, as the Veteran is currently employed with Wellspun Pipes, the evidence does not establish that the Veteran has been rendered unemployable due solely to his service-connected disabilities, indicating a total rating was not warranted under 38 C.F.R. § 4.16(b).  Thus, the claim for entitlement to a TDIU is denied.   


ORDER

An initial compensable rating prior to June 9, 2009 and in excess of 10 percent since June 9, 2009 for chondromalacia of the left knee is denied.

Service connection for a bilateral hip disability is denied.

Service connection for a low back disability is denied.

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


